WILLIAMS,- District Judge
(charging the jury). It is a question, under this complaint and the testimony, as to whether the court shall instruct the jury peremptorily to" find for the plaintiff or for the defendant.
The rights of the plaintiff under an accident policy of this kind should be liberally construed in favor of his recovery. That is the settled policy of the law, where he has purchased an accident policy, and relied upon it, that, if he is injured, and seeks redress at the hands of the court, as against the issuers of the accident ticket or policy, it should be liberally construed in favor of his recovery. The testimony in this case is simply the testimony offered by the plaintiff himself. The policy undertakes to pay him a certain amount in case of an accident he receives as a passenger upon any railroad or other public carrier. It says “vehicles,” but upon the line of any public carrier. The testimony of the plaintiff himself shows that he got on a train at Bowling Green, and paid his fare to the city of Louisiana; that he got off at Louisiana, for the purpose of going to his boarding place and stopping there until 3 o’clock the next day, and take that train for the city of Chicago. He sjys there was no other train that he could take until 3 o’clock the next day. That was his intention. He arrived in Louisiana during the night some time. How, if he had been injured while doing anything incident to his journey from Bowling Green to Chicago, the court would instruct the jury to find a verdict in favor of plaintiff. I will go further, and say that, if he was injured after getting off from the cars at Louisiana, and going up to his boarding place *895to get Ms transportation, I would hold that to be a continuance of his journey; that is, that the accident was received while doing something- to continue his journey as a, passenger. That, however, would be an extreme view of it in favor of the plaintiff. Bat the testimony here show's that he had gotten off the train safely, without harm to himself, and that this injury was received while doing-something in no manner connected with his journey to Chicago, or in any manner connected with the condition of a passenger. He himself says that he got off the train, and that it was his intention to stay there until 3 o’clock the next day, and that he went down the platform on the north side to interview the fireman or engineer about something- entirely disconnected with the relation of a passenger,- — to tell them that he had quit the road, that they might notify some friend of his that he might apply for his situation. It had nothing to do at all with ihe continuance of Ms journey, or with his position as a passenger*. While doing this he did a very dangerous tiling. — in the nighttime, passed over the platform of the train, and got upon the other side, and heard the bell ring, giving the signal to start. Now, he said lie could not see the engineer, and he got on the platform again to cross over; train liable to start at any moment. But even if he had done that while pursuing the idea of being a passenger, and in the relation of a passenger to the common carrier, I think the ticket would provide even for that kind of an accident. But this company had a right to limit their liability to the relation of a passenger upon a common carrier. The view of the court is that he had clearly ceased to be a passenger when this injury occurred. He had got to the end of his journey. By the very charge of Judge Drummond, ⅛ the case cited by plaintiff, it is unquestionable, if Judge Drummond had found the testimony, as in this case, cleay-ly showing that that man had arrived at the end of the journey, the charge would have been to find for the defendant; but be said: “It is not clear, and it is for ihe jury to say, whether he had arrived a,t the end of his journey or not.” “If you find he had not arrived at the end of Ms journey,” he says, “then the liability continues.” “He had a right to get off.” A man is not obliged to stay ujion the cars at every station. He may want to get off, for various reasons incident to Ms passengership, but, after arriving at the end of Ms journey, and getting off upon the platform, if he is injured in the doing of something that is not at all incident to Ms journey, then the liability ceases. The testimony is unquestioned that this injury was received after he arrived at the end of bis journey at Louisiana, and while doing something that was not at all connected with the idea of his being a passenger upon any common carrier. He says himself that he was doing something else.
The instruction of the court to the jury is that the defendant is entitled to a verdict upon this testimony, and it is so ordered.